UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K Amended CURRENT REPORT PURSUANT TO SECTION 13 OR 15(0) OF THE SECURITIES EXCHANGE ACT OF 1934 August 7, 2009 Date of report ZION NEVADA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-143969 20-8600068 (Commission File Number) (IRS Employer Identification No.) 484 North 2070 East, Saint George, Utah (Address of Principal Executive Offices) (Zip Code) 435-632-1837 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-I2 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. (a) On August 7, 2009, filed a Form 8-K announcing that the Board of Directors of the Registrant dismissed Moore & Associates Chartered, its independent registered public account firm. On the same date, August 7, 2009, the accounting firm of Seale and Beers, CPAs was engaged as the Registrant's new independent registered public account firm. The Board of Directors of the Registrant and the Registrant's Audit Committee approved of the dismissal of Moore & Associates Chartered and the engagement of Seale and Beers, CPAs as its independent auditor. None of the reports of Moore & Associates Chartered on the Company's financial statements for either of the past two years or subsequent interim period contained an adverse opinion or disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope or accounting principles, except that the Registrant's audited financial statements contained in its Form 10-K for the fiscal year ended August 7, 2009 a going concern qualification in the registrant's audited financial statements. The Form 8-K filed on August 7, 2009 indicated that during the registrant's two most recent fiscal years and the subsequent interim periods thereto, there were no disagreements with Moore and Associates, Chartered whether or not resolved, on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Moore and Associates, Chartered's satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report on the registrant's financial statements. On September 2, 2009, the registrant received correspondence from the Securities and Exchange Commission instructing it to amend Item 4.0 I of its 8-K as filed on August 7, 2009 so as to include the following additional language: The PCAOB revoked the registration of Michael J. Moore on August 27, 2009 due to violations of PCAOB rules and auditing standards and Section 10(b) of the Securities and Exchange Act of 1934 and Rule 10b-5 thereunder as well as for noncooperation with a Board investigation. The registrant has requested that Moore and Associates, Chartered furnish it with an amended letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements. Thus far, the registrant has been unsuccessful in securing this letter. b) On August 7, 2009, the registrant engaged Seale and Beers, CPAs as its independent accountant. During the two most recent fiscal years and the interim periods preceding the engagement, the registrant has not consulted Seale and Beers, CPAs regarding any of the matters set forth in Item 304(a)(1)(v) of Regulation S-K. ITEM 5.01CHANGES IN CONTROL OF REGISTRANT. (a) On September 22, 2009 Shawn Wright, our President, Secretary and Director completed the private sale of stock owned and controlled by him amounting to 10,000,000 shares of common stock of the company. These shares were purchased by Royal Union, LLC, ("Royal Union") a Delaware limited liability company owned and controlled by Michael Hesser. Mr. Wright sold his shares for a total of $75,000.00 in a sale consummated on the 15 of September 2009. The shares sold by Mr. Wright constitute 82.79% of voting securities of the registrant now beneficially owned, directly by Royal Union, and indirectly by Michael Hesser. Mr. Hesser's source(s) for the funds used to purchase these shares were limited to private personal and family funds. Mr. Hesser, in conjunction with the present board of directors of the company shall further consummate a formal change in the name of the registrant from Zion Nevada Corporation to Royal Union Holdings, Corp. 2 There are no arrangements or understandings among members of either the former and/or new control group(s) and their associates with respect to the election of directors or other matters. The registrant believes that there are no other substantive, or material changes in the nature of the business or its present or prospective business mandating additional disclosure as may be required by Item 5.01(a)(8) and the registrant relies on prior filings including but not limited to it most recent 8-K filing(s) and periodic fillings, and annual report. (b) There are no arrangements, known to the registrant, including any pledge by any person of securities of the registrant or any of its parents, the operation of which may at a subsequent date result in a change in control of the registrant. ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. In tandem with Mr. Wright's private sale of his shares, he has resigned as President, effective, May 22, 2009. This was not due to any disagreement with the registrant, with respect to any matter relating to the registrant's operations, policies or practices; nor was Mr. Wright removed for cause. Mr. Wright retains his position as a director and member of the board. On the same effective date, the registrant appointed new principal executive officers as follows: Heidi Williams, President, Chief Executive Officer.
